DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections made in a previous Office action and not repeated below are hereby withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Siebers et al. (US 2012/0067865).
	Regarding claims 1 and 2, Siebers discloses a transparent dyed cooktop with improved color display capability and comprising a lithium aluminum silicate glass-ceramic, see abstract and Table 1.  Additionally, the reference discloses that the cooktops according to the invention are thus characterized by a composition that does not use arsenic oxide and/or antimony oxide as refining agents and are thus technically free of these components that are detrimental for reasons of safety and environmental protection [0046]. As impurities, these components are usually present in contents of less than 500 ppm [0046].  The reference further discloses that the cooktop according to the invention preferably has a glass-ceramic composition that essentially comprises V2O5, Fe2O3 and a ratio of Fe2O3/V2O5 with values that overlap the claimed range, see Table 1 and MPEP 2144.05 I regarding overlapping ranges.  The glass-ceramic does not contain CoO, NiO and Cr2O3, see Table 1 and [0054].  
The light transmission in the visible range, which corresponds to Y(D65, 2°), as from 0.8 to 5%, which overlaps the claimed range, see abstract and MPEP 2144.05 I.  The glass-ceramic also has transmission values of greater than 0.1% in the range of visible light over the entire wavelength range greater than 450 nm, see abstract and MPEP 2144.05 I.  While the reference does not specifically disclose the claimed difference in transmission values, based on the values disclose for light transmission, the claimed difference is rendered obvious.
Alternatively, note that it is expected the glass-ceramic disclosed by Siebers has similar properties regarding transmission to the claimed glass given the similar composition, see Siebers Table 1, Applicant’s specification [0063], and MPEP 2112.01 II "Products of identical chemical composition can not have mutually exclusive properties."
Regarding claim 3, the reference discloses the transmission is 3-9% at 630, which overlaps the claimed range [0049]; see MPEP 2144.05 I.
Regarding claims 4 and 5, the reference discloses the glass-ceramic has a composition overlapping the claimed range, see Table I and MPEP 2144.05 I.
Regarding claim 6, the reference discloses the glass-ceramic contains 0.1 to <0.6 wt% SNO2, which overlaps, see Table I and MPEP 2144.05 I.
Regarding claim 7, the reference discloses the glass-ceramic has a ratio of Fe2O3/V2O5 from greater than 1 to less than 8, which overlaps the claimed, see Table I and MPEP 2144.05 I.
Regarding claim 8, the reference discloses the glass-ceramic contains 0.03 to 2 wt% Fe2O3, which overlaps the claimed range, see Table I and MPEP 2144.05 I
Regarding claim 9, the reference discloses the glass-ceramic contains 0.01 to 0.06 wt% V2O5, which overlaps the claimed range, see Table I and MPEP 2144.05 I.
Regarding claim 10, the reference discloses that the cooktop is made of a glass-ceramic having high quartz mixed crystals as the predominant crystal phase, see abstract.
Regarding claim 11, the reference discloses that the thickness of the cooktop is approximately 4 mm [0044].
Regarding claim 12, the reference discloses the glass-ceramic as a cooktop, which corresponds to a cooking surface, see abstract.
Regarding claim 13, the reference discloses an actuating panel and safety warning field, which corresponds to a display region with a transmission value that is modified locally, see Figs. 3-6 (note corrected figures in U.S. 9,156,727) and [0137-0145]. 
Alternatively, claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Siebers et al. (US 2012/0067865) as applied to claim 12 above, and further in view of Briedis et al. (US 2011/0146657).
Siebers discloses the cooking surface of claim 12 comprising the claimed glass-ceramic.
The reference, however, fails to disclose that the surface has one or more holes for fume removal systems.
Briedis discloses a glass-ceramic downdraft cooktop comprising a vent opening to remove cooking odors from a cooking area [0006, 0011 and 0018].
It would have been obvious to one of ordinary skill in the art at the time of the invention for the cooking surface of Siebers to comprise the vent structure, which corresponds to hole for fume removal systems, of Briedis in order to remove cooking odors from a cooking area.
Response to Arguments
Applicant's arguments filed January 26, 2022 have been fully considered but they are not persuasive.
	Applicant argues that it should not be assumed that Siebers overlaps Applicant’s claimed range regarding transmission.  Specifically, Applicant argues that while Siebers discloses a transmission of greater than 0.1%, the highest value in the reference’s disclosure is only 0.57%.  Applicant notes that the disclosed value is approximately 50% less than Applicant’s claimed 1.0%.  As such, Applicant submits that Siebers does not necessarily achieve the Applicant’s claimed transmission of greater than 1.0% at 465 nm.  Examiner respectfully disagrees.
Examiner notes that when a reference “anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed operable”; see MPEP 2121 I. Applicant then has the burden of submitting rebuttal evidence of nonenablement; see MPEP 2121 I. In this case, Applicant has not provided any evidence other than stating that Siebers examples are not greater than 1.0%. Additionally, “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”; see MPEP 2123.
Further, Examiner notes that “in the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”; see MPEP 2144.05 I.  Applicants can rebut a prima facie case of obviousness by showing criticality of the claimed range, generally by showing unexpected results achieved to the prior art range; see MPEP 2144.05 III A.  In the instant case, Applicant has not provided any evidence of unexpected results.  As such, Examiner maintains the position that Siebers renders obvious the claimed transmission value.
Applicant further argues that Siebers does not simultaneously achieve Applicant’s claimed Y(D65, 2°) value, the transmission value at 465 nm, and the difference between these values.  Applicant further argues that it should not be assumed that a similar composition must simultaneously achieve the three properties, see Applicant’s examples and comparative examples.  According to Applicant, it is Applicant’s specification that provides this guidance.  Examiner respectfully disagrees.
As discussed above, “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”; see MPEP 2123.  While Applicant is correct that the reference does not specifically disclose a glass with the claimed ranges and difference, it would have been obvious to one of ordinary skill in the art at the time of the invention to select values from disclosed ranges including the portions that overlap Applicant’s ranges.  Additionally, while Applicant notes that Applicant’s comparative examples do not have similar properties as claimed, those examples are outside of the disclosed compositions in Applicant’s specification para. [0063].  The compositions in Siebers, however, fall within Applicant’s disclosed ranges.  As such, it is expected the glass of Siebers will have similar properties to the claimed glass.
Lastly, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
For the above reasons, the rejections under 35 U.S.C. 103 are respectfully maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A AUER whose telephone number is (571)270-5669. The examiner can normally be reached Monday - Friday 9 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on (571)272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA A AUER/           Primary Examiner, Art Unit 1783